The Court,
considering the following note as “ a note for the security of money,” refused to suffer it to go in evidence to the jury, because it was not stamped according to the Act of 6th July, 1797, § 1 and 13. [1 Stat. at Large, 527.]
The note was in these words, viz.: “ Alexandria, December 15, 1798. Received of Mr. Thomas Carberry six hundred and fifty cart white-oak hhd. staves, at the rate of twenty dollars per thousand, and eighteen hundred barrel staves, at ten dollars per thousand, the which I promise to pay the said Thomas Car-berry, or order, in all the month of April'hext ensuing. Witness my hand, day and date above written. George Hill.”
Indorsed, “ December 15th, 1798. Pay the "within to Joseph Neale or order, and his receipt shall be good against
“Thomas Carberry.”